        Case 2:18-cr-00414-MAK Document 80 Filed 06/29/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                  : CRIMINAL ACTION
                                           :
                    v.                     : NO. 18-414
                                           :
 DAVID TORRES                              :


                                        ORDER
      AND NOW, this 29th day of June 2020, upon considering Defendant’s Motion for

compassionate release (ECF Doc. No. 68), the United States’ Response (ECF Doc. No. 71),

Defendant’s Reply (ECF Doc. No. 72), and for reasons in the accompanying Memorandum, it is

ORDERED Defendant’s Motion (ECF Doc. No. 68) is DENIED.



                                                ________________________
                                                KEARNEY, J.
